DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fotherby  (US 20130241444) view of Tanaka et al. (US 2011/0018441) and further in view of Buma (US 2015/0174981)
Re Claim 1; Fotherby  discloses a distributed high-frequency AC electrical system for the electric vehicle, wherein all loads  of the electric vehicle are divided into four load areas according to their spatial positions, four high-frequency inverters (14, 15, 16, 17) and four DC input interfaces (18,19) are contained in the system, (the left side of the inverters coupled to the DC bus 10 and 11 are considered as the DC input interface) with each of the four load (47-51) areas being configured with one of the four high-frequency inverters, and each of the four high-frequency inverters being configured with one of the four DC input interfaces; 
one end of each DC input interface is connected to the DC side of the corresponding high-frequency inverter, and the other end is connected to the storage battery (1 and 2) of the electric vehicle(Fig. 1) 

the four high-frequency inverters are in a parallel operation state through a high-frequency connection point that connects the four high-frequency AC buses. (Fig. 1).
Wherein each of the four high-frequency inverter comprises three separate connection ends, a first connection end (21) is connected to the corresponding high frequency AC bus (5), 
a second connection end (20) is connected to the high frequency connection point common (58) to the four high frequency inverter, and a third connection (18, 19) is connected to the corresponding DC input interface (Fig. 1)
Fotherby   does not disclose the detail of the accessory to include which are a front lighting and motor load area, a right lighting and motor load area, a left lighting and motor load area, and a high-power load area including an electric suspension system of an electric vehicle;
However Tanaka discloses accessory to include which are a front lighting (L2) and motor load area, a right lighting (L4) and motor load area, a left lighting (L4 right) and motor load area (Fig. 10)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the well-known accessories such as the lights disclosed by Tanaka on the vehicle of Fotherby   in order motivated by the desire to provide illumination for the vehicle so safety purposes.
The combination of Fotherby   in view of Tanaka does not disclose a high-power load area including an electric suspension system of an electric vehicle
However Buma discloses a high-power load area including an electric suspension system of an electric vehicle. (Fig. 13).


Re Claim 2; Fotherby   discloses wherein the storage battery (1 and 2) is connected to the four high-frequency inverters (14-17) through a DC bus (10, 11). (Fig. 1)

Re Claim 3; Fotherby   discloses wherein each load in the four load areas is connected to the high-frequency AC bus.
The combination does not disclose through a high-frequency transformer, and an AC/DC rectification module or an AC/AC frequency conversion module.
However connected to the high-frequency AC bus through a high-frequency transformer, and an AC/DC rectification module or an AC/AC frequency conversion module was known and it would have been done that in order to provide clean power to the load. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL KESSIE/
12/22/2020
Primary Examiner, Art Unit 2836